EXHIBIT 99.1 ALY ENERGY SERVICES, INC. 1 DISCLAIMERS •During this presentation, and in response to your questions, certain items may be discussed which are not based entirely on historical facts. Any such items should be considered forward-looking statements. Any forward-looking statements speak only as of the date on which they are made, and we undertake no obligation to update such statements to reflect events or circumstances arising after such date. All such forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ from those anticipated. We have described the most significant of these risks and uncertainties in our reports filed with the Securities and Exchange Commission. •This presentation may include certain non-GAAP financial information, which is not intended to be considered in isolation or as a substitute for, or superior to, the financial information prepared and presented in accordance with GAAP. The non- GAAP financial measures may be calculated differently from, and therefore may not be comparable to, similarly titled measures used by other companies. •This presentation is presented solely for information purposes. This presentation is not an offer to sell, or a solicitation of an offer to buy, any securities. 2 ALY ENERGY SERVICES, INC. •ALYE is a high growth oilfield services companywith equipment rentals and services driven by the fast growth of the horizontal drilling revolution focused in North American Shale Plays. •ALYE offers a differentiated mix of innovative mud-on-demand tanks, supportive and ancillary equipment rentals surrounding the delivery of oil based mud to the drilling rig for a growing number of Oil & Gas Operators thru Master Service Agreements (MSAs). •ALYE is focused on an internal growth objective of at least 20% growth in our equipment fleet, new equipment categories, new oil company customers, and geographic expansion. •ALYE is looking for complementary acquisitions in high growth oil services nichemarkets. 3 •Founded by Micki Hidayatallah and incorporated in Delaware in July •Completed its platform acquisition of Austin Chalk Petroleum Services Corp. (“ACPS”) in October 2012 •Shareholders executed a share exchange with the shareholders of a public company in May 2013 •Aly Energy Services, Inc. trades on the OTCBB under the symbol ALYE ALY ENERGY SERVICES, INC. 4 MANAGEMENT TEAM •CEO and Chairman - Micki Hidayatallah –Former Founder, CEO and Chairman of the Board of Allis-Chalmers Energy Inc. from 2001-2011, a NYSE company, and sold to Seawell/Archer for $1.1billion •COO and President - Mark C. Patterson –Over 33 years experience in the Oilfield Service Industry, joining Allis- Chalmers in 2007, serving as EVP and President of Rental Segment •President of ACPS - Kurt Chew –Founder and former owner of ACPS; has manufactured and rented a variety of OFS equipment and provided products and services throughout multiple oil & gas markets for over 28 years. •CFO - Alya Hidayatallah –Joined Team in January 2013 after serving as assistant CFO for Archer LTD., a publicly traded company traded on the Oslo Exchange 5 CURRENT SERVICE MARKET TX RRC District Total Rigs Horizontal Rigs 1 2 87 79 3 52 21 4 32 15 5 11 6 6 28 25 7C 84 43 8 84 Totals *Rig Data as of June 25, 2013 6 400bbl MUD CIRCULATING TANKS Differentiated and manufactured with specifically designed jet lines for maximum circulating capability. 98 innovative space saving upright tanks designed for use on smaller drilling pads; unique in the markets we serve. 7 500bbl MUD CIRCULATING TANKS 117 new state of the art tanks on wheels specifically designed for maximum circulating capability 8 SKIMMING SYSTEMS CUSTOM DESIGN FOR ENHANCED OIL RECOVERY 9 MUD GAS SEPARATORS 21 gas busters in inventory used in both drilling and flow-back applications to safely separate and flair surface gas and H2S from return drilling and completion fluid 10 CONTAINMENTS & BERMS New Service Offering 11 CLEAN-OUT SERVICES New Service Offering 12 STRENGTHS OF PRODUCTS AND SERVICE •Manufacturing capability •In House and onsite retrofitting and repair •Highly mobile product offerings •Full service offerings with roustabouts and equipment •Experienced personnel 13 PRODUCT AND SERVICES CONTRIBUTION 14 SAFETY AND ENVIRONMENTAL •Protect the health, safety and security of our people at all times thru dedicated and specified training and supervision •Meet specified customer requirements and ensure continuous customer satisfaction •Minimize our impact on the environment through pollution prevention and the reduction and recycling of waste •Apply our technical skills to all HSE aspects in the design and engineering of our products and services 15 STRATEGIC FOCUS, OUTLOOK AND OBJECTIVES •To provide our customers with the highest quality and most advanced equipment with Best in Class service in a safe environment at competitive prices •To grow both organically and through acquisitions with: –Customer diversification –Geographic expansion –Asset inventory growth –Adding new products and services 16 WHAT HAS CHANGED IN YEAR 1? 126 Mud circulating Tanks w/ large sub-rental associated costs Added 110Mud Circulating Tanks for a total of 236, and associated ancillary equipment, with a large reduction of sub-rental costs Single service location serving the Eagle Ford
